          Case 5:19-cr-40043-DDC Document 59 Filed 10/27/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

       Plaintiff,
                                                              Case No. 19-40043-01-DDC
v.

TYLER GILLUM,

       Defendant.


                                MEMORANDUM AND ORDER

       The court held a Motion Hearing on October 26, 2020 to hear argument on defendant

Tyler Gillum’s Joint Motion to Dismiss Counts 32 & 33 (Doc. 27) and Motion for Bill of

Particulars (Doc. 28). After considering the parties’ written and oral arguments, the court ruled

on each motion. See Doc. 58. This Order briefly memorializes the court’s rulings at the hearing.

       First, the court denied the Joint Motion to Dismiss Counts 32 & 33 (Doc. 27). The court

discussed the legal standard applicable at this stage of the case. “An indictment is sufficient if it

sets forth the elements of the offense charged, puts the defendant on fair notice of the charges

against which he must defend, and enables the defendant to assert a double jeopardy defense.”

United States v. Todd, 446 F.3d 1062, 1067 (10th Cir. 2006) (citation and internal quotation

marks omitted). The court concluded that counts 32 and 33 of the Indictment met that burden.

See Doc. 1 at 9–10. The court thus denied the motion.

       Second, the court granted in part and denied in part the Motion for Bill of Particulars

(Doc. 28). The court discussed United States v. Rogers, 617 F. Supp. 1024 (D. Colo. 1985).

Rogers instructs that the applicable test asks “whether it is necessary that defendant have the
           Case 5:19-cr-40043-DDC Document 59 Filed 10/27/20 Page 2 of 2




particulars sought in order to prepare his defense and in order that prejudicial surprise will be

avoided.” 617 F. Supp. at 1027 (citation and internal quotation mark omitted). But the

“probability of prejudicial surprise or inadequate opportunities for defense preparation to the

defendant must be balanced against the government’s general right to prevent disclosure of its

evidence and legal theories.” Id. (citations and internal quotation mark omitted).

         The court concluded that the balance here tips partially in Mr. Gillum’s favor. The court

ordered the United States to disclose the names of any aiders and abettors that it plans to use in

its theory of liability. See Doc. 28 at 7 (¶ 1). The United States must disclose that information to

Mr. Gillum by December 4, 2020. The court otherwise denied the Motion for Bill of Particulars.

        IT IS THEREFORE ORDERED BY THE COURT THAT the Joint Motion to

Dismiss Counts 32 & 33 (Doc. 27) is denied.

        IT IS FURTHER ORDERED THAT the Motion for Bill of Particulars (Doc. 28) is

granted in part and denied in part.

        IT IS FURTHER ORDERED THAT the United States disclose to Mr. Gillum by

December 4, 2020 the identities of any aiders and abettors that the government plans to include

in its theory of liability.

        IT IS SO ORDERED.

        Dated this 27th day of October, 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                  2
